Citation Nr: 0829488	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-29 384	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE


Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He was awarded The Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that he 
desires to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


